Citation Nr: 0940767	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  03-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to a service-connected right knee 
disability and/or a service-connected cervical spine 
disability.  

2.  Entitlement to service connection for a shoulder 
disorder, including as secondary to a service-connected right 
knee disability and/or a service-connected cervical spine 
disability.  

3.  Entitlement to service connection for a mental disorder, 
including as secondary to a service-connected cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1964.  
He also had Reserve and National Guard service from 1982 to 
1994 and during this time period, he sustained injuries, the 
residuals of which are service connected.  

This claim came before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In September 2006 and November 2008, the Board 
remanded the above matters for further development.  With 
regard to the shoulder and mental disorder issues, a review 
of the record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

In February 2004 and August 2006, the Veteran and his spouse 
testified in support of this claim at hearings held before a 
Hearing Officer at the RO and the undersigned in Washington, 
D.C.  

The issue of service connection for a back disorder, 
including as secondary to a service-connected right knee 
disability and/or a service-connected cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have a shoulder disability.  

2.  A mental disorder was not manifested during service, nor 
is a mental disorder otherwise related to such service, or to 
the Veteran's service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  A shoulder disability was not incurred in or aggravated 
by the Veteran's active service, nor may in-service 
incurrence be presumed, nor is a shoulder disability 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  A mental disorder was not incurred in or aggravated by 
the Veteran's active service, nor may in-service incurrence 
be presumed, nor is a mental disorder proximately due to or 
caused by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2006.  The September 2006 letter also 
provided the Veteran with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that there is a preponderance of evidence 
against the claims for entitlement to service connection, any 
questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains 
several reports of VA examinations.  The examination reports 
obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Service Connection Criteria 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and psychoses, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Shoulder Disorder

Criteria & Analysis

The Veteran has claimed entitlement to service connection for 
a shoulder disorder as secondary to his service-connected 
right knee disability and/or a service-connected cervical 
spine disability.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service treatment records dated in January 1963 reflect that 
the Veteran complained of "severe" pain in the left 
shoulder.  A Report of Medical Examination dated in April 
1964 for separation purposes reflects that the Veteran's 
upper extremities were clinically evaluated as normal.  A 
Report of Medical History dated in April 1964 for separation 
purposes reflects that the Veteran checked the 'no' box for 
painful or "trick" shoulder or elbow.  

The Veteran underwent a VA examination in April 2008.  He 
complained of pain in his right shoulder after a third motor 
vehicle accident in 1994.  He stated that the pain in the 
shoulder was 5 out of 10 in severity, going up to 10 out of 
10 with activity.  He reported that the pain was aggravated 
by pressing his right arm across his chest or above his 
shoulder.  

Following physical examination, the examiner diagnosed 
chronic right shoulder sprain, with pain, decreased range of 
motion, and moderate disability with progression.  

The Veteran underwent another VA examination in January 2009.  
He reported cervical pain with radiation into the bilateral 
trapezius muscles from the neck.  He described his trapezius 
muscles as his "shoulders."  

Following physical examination, the examiner noted that there 
was no shoulder pathology.  The examiner noted that the 
Veteran described the trapezius area as his "shoulder," and 
this is not anatomically true.  The examiner opined that 
there is no shoulder joint condition, only a referred pain 
into the trapezius muscles from the cervical spine, and it is 
more likely than not that the Veteran's trapezius muscle pain 
is a referred pain from his cervical spine, as it is well 
documented in the orthopedic literature that myofascial 
syndromes can cause radiating pain and tenderness in the 
areas that they radiate to, which was the case for this 
Veteran.  The examiner opined that the Veteran's knee 
condition was unrelated to his trapezius muscle myalgias 
because this is an anatomic and physiologic impossibility.  

At this point, the Board observes that the January 2009 VA 
examination report reflects that the Veteran does not 
currently have a diagnosed shoulder disability.  In this 
regard, the examiner diagnosed only bilateral trapezius 
muscle myalgia that is a referred pain from the Veteran's 
cervical spine.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).

The Veteran's service treatment records reflect findings 
relating to the disability at issue.  However, based on the 
objective findings in the January 2009 VA examination, there 
is no current diagnosis of a shoulder disability.  The 
Veteran has otherwise not identified or submitted any medical 
evidence which reflects a current shoulder disability.  As 
such, in the absence of proof of a present disability, there 
can be no valid claim of service connection.  See Brammer, 
supra.  As there is no evidence of a current disability, it 
is unnecessary for the Board to reach the question of 
etiology of the claimed shoulder disability.  

The Board has considered the Veteran's own lay statements to 
the effect that a shoulder disability was due to service.  
However, the Veteran is not competent to provide a medical 
nexus opinion between a shoulder disability and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of a medical nexus or 
medical causation, not capable of lay observation, competent 
medical evidence is required to substantiate the claim 
because a lay person is not qualified through education, 
training, and expertise to offer an opinion on medical 
causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a shoulder disability is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).
While acknowledging the Veteran's belief that a shoulder 
disability is due to service, it is well established that as 
a layperson, the Veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Mental Disorder 

Criteria & Analysis

The Veteran has claimed entitlement to service connection for 
a mental disorder, as secondary to his service-connected 
cervical spine disability. 

Service Reports of Medical Examinations dated in May 1962, 
and in April 1964 for separation purposes, reflect that the 
Veteran's psychiatric condition was clinically evaluated as 
normal.  Reports of Medical History dated in May 1962, and in 
April 1964 for separation purposes, reflect that the Veteran 
complained of excessive worry.  

The Veteran underwent a VA examination in June 2002.  He 
reported one psychiatric hospitalization in the Wright-
Patterson Air Force Base, as well as two weeks of 
hospitalization in the late 1980's for nervousness, 
irritability, marital problems, and general difficulty to 
withstand stress.  He stated that the hospitalization was not 
included in his records.  He reported that posttraumatic 
stress disorder (PTSD) showed itself in irritability, 
impatience, sudden anger, and numerous physical complaints.  

Following mental status examination, the examiner noted an 
essentially normal mental status examination with a minimal 
involvement of PTSD.  

VA outpatient treatment records dated in February 2003 
reflect that the Veteran was assessed with depressive 
disorder in remission.  

The Veteran underwent another VA examination in April 2008.  
He reported that symptoms of emotional distress began in 
1993.  The examiner noted that this statement seemed to 
nullify that the Veteran's condition began as a mental 
disorder secondary to his general medical condition in the 
military.  In fact, the Veteran did not even mention his 
medical condition as a contributor to his unstable mood or 
mental problems.  The Veteran stated that his symptoms 
included mood problems.  He reported that he was defensive 
and had aggressive urges.  He reported that he was impatient 
and irritable and stated that "people are afraid of me on my 
street."  He stated that he became profane and gave vulgar 
gestures to others.  The examiner stated that the Veteran was 
quite loud during the interview and indicated depression, as 
well as insomnia.  

Following mental status examination, the examiner diagnosed 
bipolar disorder and undifferentiated somatoform disorder.  
The examiner opined that the Veteran's mood and instability 
are not related to any physical problems the Veteran 
sustained while in the military, and that there was no clear 
cut connection between the Veteran's current mental condition 
and his military service.  

The Veteran underwent another VA examination in May 2009.  He 
reported losing his temper a couple of times a week.  He 
denied acting out physically, although he has gotten 
"verbally abusive to anybody."  He stated that he was 
depressed "most of the time" because he was often at home 
alone.  He reported feeling "very moody and restless" a 
couple of times a week.  He denied excessive spending or 
impulsive behavior.  The examiner noted that the Veteran 
contradicted himself later during the interview, noting that 
he did not feel depressed for the most part.  He denied 
experiencing irritable, restless mood prior to 1994.  
However, later in the interview, the Veteran endorsed 
irritability and problems getting along with people 
throughout his military career, which spanned over 30 years.  
He denied ever making a suicide attempt.  He denied homicidal 
ideation, although he often had thoughts of hurting people 
when they "bother" him.  

Following mental status examination, the examiner diagnosed 
bipolar disorder not otherwise specified with indications of 
chronic problems with irritability and angry outbursts as 
reflected in the Veteran's difficulties on the job, both in 
the military and as a civilian.  The examiner opined that it 
appears less likely than not that the Veteran's bipolar 
disorder was directly related to his cervical spine 
disability.  The examiner noted that the Veteran gave a 
history of hypersensitivity to perceived abuse and problems 
with hostility and irritability which dated back to his early 
years in the service, as reflected in his self-report and 
problems with "insubordination" in the 1960's.  However, 
since the Veteran's car accident, his anger has been directed 
largely against other drivers, particularly those who do not 
stop at stop signs.  The examiner noted that it appeared that 
the Veteran remained very preoccupied with both the physical 
injuries and the perceived psychological insult he 
experienced during his motor vehicle accident in 1994, and 
thus it appears at least as likely as not that both his 
physical disability and memories of the accident may be 
aggravating his irritability and hyperactivity, which are 
symptoms of his bipolar disorder.  

The Board notes that the Veteran complained of excessive 
worry in service in 1962 and 1964.  However, on separation 
from service in 1964, his psychiatric condition was 
clinically evaluated as normal.  The clinically normal 
findings on separation examination are significant in that 
they demonstrate that trained military medical personnel were 
of the opinion that no mental disability was present at that 
time.  The Board views the examination report as competent 
evidence that there was no mental disability at that time.  

Moreover, the Board notes that the lack of any evidence of 
continuing mental disability for nearly 40 years between the 
period of active duty and the evidence showing a mental 
disability is itself evidence which tends to show that no 
mental disability was incurred as a result of service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran has also claimed that a mental disorder developed 
due to his service-connected cervical spine disability.  The 
Board finds it significant that the May 2009 VA examination 
opinion addressed only the possibility that the Veteran's 
physical disability is aggravating his symptoms of bipolar 
disorder, not the probability.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 
23 (medical opinions which are speculative or inconclusive in 
nature cannot support a claim).  

Finally, the Board has considered the Veteran's own lay 
statements to the effect that a mental disability was due to 
service.  However, the Veteran is not competent to provide a 
medical nexus opinion between a mental disability and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative issue involves a question of a medical 
nexus or medical causation, not capable of lay observation, 
competent medical evidence is required to substantiate the 
claim because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer a medical opinion.  
38 C.F.R. § 3.159.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim that a mental disability is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a shoulder disorder, including as 
secondary to a service-connected right knee disability and/or 
a service-connected cervical spine disability, is not 
warranted.  

Service connection for a mental disorder, including as 
secondary to a service-connected cervical spine disability, 
is not warranted.  


REMAND

In the September 2006 and November 2008 remands, the RO was 
instructed to take appropriate action to schedule the Veteran 
for a VA examination, to include a request that the examiner 
specifically opine as to whether any back disorder is 
aggravated by the Veteran's service-connected right knee 
and/or cervical spine disability.  

It should be noted that the provisions of 38 C.F.R. § 3.310 
were amended, effective from October 10, 2006; however, the 
new provisions require that service connection not be awarded 
on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 
2006). Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made and the veteran's claim was filed 
prior to the effective date of the revised regulation

A VA back examination was conducted in May 2008.  The VA 
examiner opined that the current low back condition is 
unrelated to, and not aggravated by, the service-connected 
cervical spine condition, and is unrelated to the service-
connected right knee disability.  The VA examiner gave no 
specific opinion as to whether the current back disorder is 
aggravated by the service-connected right knee disability.  
The Veteran underwent another VA examination in January 2009 
which made no reference to the low back condition.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded another 
VA orthopedic examination.  The claims 
folder should be forwarded to the examiner 
for review of all pertinent documents 
therein.  The examiner should be asked to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any back disorder shown to 
exist;

b) opine whether any such disorder is at 
least as likely as not related to the 
Veteran's service-connected right knee 
and/or cervical spine disability;

c) if not, opine whether any such disorder 
is aggravated by the Veteran's service-
connected right knee and/or cervical spine 
disability; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.

2.  Readjudicate the Veteran's service 
connection claim based on all of the 
evidence of record.  Consider such claim 
on a secondary basis, under 38 C.F.R. 
§ 3.310.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, provide the Veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


